DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-5 is:
Regarding claims 1-5, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electric connection box comprising: wherein the hanging wall is configured, when the lid is attached to the housing, to cover an outer side of each of the plurality of side walls, wherein the hook extends downward from an outer surface of the hanging wall and is configured to rotate the lid such that the lid is attached to the housing with the inner hole being engaged with the lock protruding plate, wherein the inner wall is provided at an inner side than the hanging wall on the lid and is configured to, when the lid is attached to the housing, to sandwich the one of the plurality side walls between the hanging wall and the inner wall, wherein the notch is formed on the inner wall only in a second portion corresponding to a first portion of the hanging wall on which the hook is provided.
This limitation is found in claims 1-5, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 10, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848